Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 18, 2022 has been entered. Claims 1, 19-21 have been amended.  Claim 9 is canceled.  Currently, claims 1-8 and 10-21 are pending for examination.

Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive. Applicant argues on page 10 that Alexander et al. (US PG Pub 2011/0054584) does not describe each and every element as set forth in the rejection as required for an anticipation rejection thereof, because nothing has been identified by the Examiner in Alexander et al. that describes each of the multi-filar cables comprises an outer electrically insulating layer that circumscribes the first plurality of filars as set forth in each of amended independent claims 1, 19 and 21.  Applicant cites case law, “A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 U.S.P.A.2d 1051 (Fed. Cir. 1987).
A review of the cited portions of Alexander et al. made in the previous Office action include paragraph ([0044]) which was relied upon to teach the elongated tubular body.  Paragraph [0044] is a relatively short section containing two sentences, the second sentence stating, “The plurality of electrical conductors 51.sub.1, 51.sub.2, 51.sub.3, 51.sub.4, 52.sub.1, 52.sub.2, 52.sub.3, 52.sub.4 are each electrically insulated from each other and form a braided coil 50 from the proximal end to the distal end.” (emphasis added).  Given the brevity of this paragraph, and that only three sections ([0037], [0044], [0045]) of Alexander et al. were relied upon, the Examiner believed that this claim limitation, which was previously recited in original claim 9, would have been easily identified as expressly described in the prior art.  However, given the focus of applicant’s arguments, this limitation is now expressly referenced in the prior art rejection.
Applicant’s arguments, see page 9, filed May 18, 2022, with respect to the 35 U.S.C. 102 rejection of claims 1-3 and 35 U.S.C. 103 rejection of claim 4 under Shah et al. (US PG Pub 2007/0255255) have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "”the first plurality of filars" in lines 15-17.  There is insufficient antecedent basis for this limitation in the claim.  No where in claim 19 does it introduce the term “a first plurality of filars”.
Claim 20 recites the limitation "”the first plurality of filars" in lines 15-17.  There is insufficient antecedent basis for this limitation in the claim.  No where in claim 20 does it introduce the term “a first plurality of filars”.
Claim 21 recites the limitation "”the first plurality of filars" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.  No where in claim 21 does it introduce the term “a first plurality of filars”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-12, 15-17, 19, 21 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Alexander et al. (US PG Pub 2011/0054584).
Regarding claims 1-3, 5, 15-17, 19, Alexander et al. discloses a medical device such as an implantable medical electrical lead, comprising: an elongated tubular body 40 having a proximal end, a distal end and a central axis; an electrode 26 carried by the elongated tubular body; a proximal electrical connector 23 coupled to the proximal end of the elongated tubular body; a braided tubular body 50 extending between the proximal end and the distal end of the elongated tubular body ([0044]; fig. 6), the braided tubular body comprising: a first plurality of cables winding in a first direction (“clockwise”) around the central axis of the elongated tubular body; and a second plurality of cables winding in a second direction (“counter clockwise”) opposite the first direction around the central axis of the elongated tubular body ([0045]); wherein at least a portion of the first plurality of cables and the second plurality of cables are multi-filar cables, each multi-filar cable comprising a plurality of filars ([0044-0045]; fig. 4), and at least a portion of the multi-filar cables being electrically coupled to the electrode and to the proximal electrical connector (fig. 3; [0037]); wherein each of the multi-filar cables comprises an outer electrically insulating layer that circumscribes the first plurality of filars (“The plurality of electrical conductors 51.sub.1, 51.sub.2, 51.sub.3, 51.sub.4, 52.sub.1, 52.sub.2, 52.sub.3, 52.sub.4 are each electrically insulated from each other and form a braided coil 50 from the proximal end to the distal end.” [0044]).
Regarding claims 6-8, Alexander et al. discloses the elongated tubular body includes an outer tubular body 43 and an inner insulating member 60, the outer tubular body and the inner insulating member defining a wall thickness of the elongated body; and the braided tubular body 50 extends within the wall thickness coaxially with the outer tubular body and the inner insulating member (fig. 6).
Regarding claims 10-11, Alexander et al. discloses an electrode 26 ([0032]); and a proximal connector 23 coupled to the proximal end of the elongated tubular body ([0036]); wherein the braided tubular body extends between the electrode and the proximal connector and is electrically coupled to the electrode and to the proximal connector (fig. 3; [0037]).
Regarding claim 12, Alexander et al. discloses the electrode comprises an elongated coil electrode circumscribing an outer diameter of the elongated body (fig. 3).
Regarding claim 21, Alexander et al. discloses an implantable medical device system, comprising: a medical electrical lead comprising: an elongated tubular body 40 having a proximal end, a distal end and a central axis; an electrode 26 carried by the elongated tubular body; a proximal electrical connector 23 coupled to the proximal end of the elongated tubular body; a braided tubular body 50 extending between the proximal end and the distal end of the elongated tubular body ([0044]; fig. 6), the braided tubular body comprising: a first plurality of cables winding in a first direction (“clockwise”) around the central axis of the elongated tubular body; and a second plurality of cables winding in a second direction (“counter clockwise”) opposite the first direction around the central axis of the elongated tubular body ([0045]); wherein at least a portion of the first plurality of cables and the second plurality of cables are multi-filar cables, each multi-filar cable comprising a plurality of filars ([0044-0045]; fig. 4), and at least a portion of the multi-filar cables being electrically coupled to the electrode and to the proximal electrical connector (fig. 3; [0037]), wherein each of the multi-filar cables comprises an outer electrically insulating layer that circumscribes the first plurality of filars (“The plurality of electrical conductors 51.sub.1, 51.sub.2, 51.sub.3, 51.sub.4, 52.sub.1, 52.sub.2, 52.sub.3, 52.sub.4 are each electrically insulated from each other and form a braided coil 50 from the proximal end to the distal end.” [0044]); and a medical device 20, comprising: a housing enclosing at least one of a therapy delivery circuit and a sensing circuit; and a connector assembly 21 coupled to the housing, the connector assembly comprising: a connector bore configured to receive the proximal electrical connector; and an electrical contact residing within the connector bore, the electrical contact electrically coupled to the at least one of the therapy delivery circuit and the sensing circuit for electrically connecting the electrode to the at least one of the therapy delivery circuit and the sensing circuit when the proximal electrical connector is received by the connector bore ([0037-0038]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US PG Pub 2011/0054584).
Regarding claim 4, Alexander et al. does not expressly disclose the first plurality of filars being a different number of filars than the second plurality of filars.  Alexander et al. however, teaches, the braided coil can include any useful number of insulated electrical conductors as desired ([0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander et al. to select a first plurality of filars with a first number of filars and to select a second plurality of filars with a different number of filars than the first number of filars since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.
Regarding claim 20, Alexander et al. discloses a medical device, comprising: an elongated tubular body 40 having a proximal end, a distal end and a central axis; an electrode 26 carried by the elongated tubular body; a proximal electrical connector 23 coupled to the proximal end of the elongated tubular body; a braided tubular body 50 extending between the proximal end and the distal end of the elongated tubular body ([0044]; fig. 6), the braided tubular body comprising: a first plurality of cables winding in a first direction (“clockwise”) around the central axis of the elongated tubular body; and a second plurality of cables winding in a second direction (“counter clockwise”) opposite the first direction around the central axis of the elongated tubular body ([0045]); wherein at least a portion of the first plurality of cables and the second plurality of cables are multi-filar cables, each multi-filar cable comprising a plurality of filars ([0044-0045]; fig. 4), and at least a portion of the multi-filar cables being electrically coupled to the electrode and to the proximal electrical connector (fig. 3; [0037]), wherein each of the multi-filar cables comprises an outer electrically insulating layer that circumscribes the first plurality of filars (“The plurality of electrical conductors 51.sub.1, 51.sub.2, 51.sub.3, 51.sub.4, 52.sub.1, 52.sub.2, 52.sub.3, 52.sub.4 are each electrically insulated from each other and form a braided coil 50 from the proximal end to the distal end.” [0044]).  Alexander et al. does not expressly disclose the medical device is an implantable catheter.  However, given the well-known similarity between a medical lead and a medical catheter and the lack of additional claimed features distinguishing the claimed catheter from that of a medical lead as disclosed by Alexander et al., one of ordinary skill in the art before the effective filing date of the claimed invention would have thought it obvious that both devices would currently be interchangeable in the art.  Further, the applicant’s own specification indicates such reasoning as the catheter described in the published application is used to sense or deliver stimulation signals ([0006], [0053]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US PG Pub 2011/0054584) in view of Shah et al. (US PG Pub 2007/0255255) and Gunderson et al. (US PG Pub 2013/0304160).
Regarding claim 13, Alexander et al. does not expressly disclose each of the first plurality of cables and the second plurality of cables being a trifilar cable.  Shah et al. teaches it is known in the art to select any number of wires to be braided “in tow”, such as triplets, quadruplets, etc. ([0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander et al. to select a trifilar cable as taught by Shah et al. since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.  Alexander et al. also does not expressly disclose each filar comprising: a nickel-cobalt alloy wire having a core comprising at least one of silver and stainless steel; and a polyimide coating circumscribing the nickel-cobalt alloy wire.  Gunderson et al. teaches it is known in the art to select these exact materials for electrical conductors (“conductive core… silver”, “nickel-cobalt-chromium-molybdenum alloy”, “The outer insulation material surrounding the conductive core may be… (PEEK)” [0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander et al. to select the materials as taught by Gunderson et al. for the conductors since selection of a known material on the basis of its suitability for the intended use involves only routine skill in the art and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.

Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US PG Pub 2011/0054584) in view of Legay (US PG Pub 2010/0160989). 
Regarding claim 14, Alexander et al. does not expressly disclose a first electrode coupled to the distal end of the elongated tubular body; a second electrode carried by the elongated tubular body and spaced apart proximally from the first electrode; a proximal connector assembly coupled to the proximal end of the elongated tubular body and comprising a first connector and a second connector; the elongated tubular body comprising a central lumen extending through the braided tubular body; an elongated electrical conductor extending through the central lumen of the elongated tubular body from the first electrode to the proximal connector assembly, the elongated electrical conductor being electrically coupled to the first electrode and to the first connector; and the braided tubular body extending from the second electrode to the proximal connector assembly, the braided tubular body being electrically coupled to the second electrode and to the second connector of the proximal connector assembly.  Legay teaches it is known in the art for a peripherally wound conductor 20 to be connected to an electrode 16 that is more proximally located on a lead than a distal electrode 14 which is connected to a more central conductor 18 extending through the central lumen of an elongated tubular body 30, the peripherally wound conductor 20 and the central conductor 18 being connected to respective terminals 26 and 24 at the proximal end of the lead (fig. 1; [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander to try and include a conductor extending through the central lumen of the braided conductor such that a distal electrode was connected to the central lumen conductor and more proximally located electrodes were connected to the braided conductor as taught by Legay as it is a known arrangement in the art, such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US PG Pub 2011/0054584) in view of Wright et al. (US PG Pub 2017/0080213).
Regarding claim 18, Alexander et al. does not expressly disclose wherein the first plurality of filars of each of the multi-filar cables are twisted.  Wright et al. teaches twisting multi-filar cables is well known in the art (fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander et al. to try the rearrangement of plurality of filars into the twisted configuration as taught by Wright et al. as it is a known arrangement in the art, such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792